DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Claims 1-9 and 19-24 in the reply filed on 6/8/2022 is acknowledged. The traversal is on the ground(s) that the inventions can be examined without posing undue burden. Examiner respectfully disagrees. Claims 1-9 and 19-24 are directed towards first user equipment determining whether to transmit synchronization signal, which claims 10-18 and 25-30 do not disclose. Further, claims 10-18 and 25-30 are directed towards first user equipment determining whether a second user equipment is to transmit synchronization signal, which Claims 1-9 and 19-24 do not disclose.
The requirement is still deemed proper and made FINAL. Claims 10-18 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 19-24 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selvanesan et al. (U.S. Patent Application Publication No. 2021/0243762)

 	Referring to Claim 1, Selvanesan et al. disclose a method of wireless communication performed by a first user equipment (UE), comprising: determining whether to transmit a sidelink timing synchronization signal to a second UE based at least in part on a sidelink zone in which the first UE is located and a sidelink zone in which the second UE is located (pars 15, 69, 88, 101, and 253, zone for sidelink communication, resources, frequencies, bandwidth part; synchronisation signal); and selectively transmitting the sidelink timing synchronization signal to the second UE based at least in part on determining whether to transmit the sidelink timing synchronization signal to the second UE (pars 15, 69, 88, 101, and 253, zone, resources, frequencies, bandwidth part; transmit  synchronisation signal).  
 	Referring to Claim 2 as applied to Claim 1 above, Selvanesan et al. disclose the method, further comprising: determining one or more parameters for the sidelink timing synchronization signal based at least in part on the sidelink zone in which the first UE is located and the sidelink zone in which the second UE is located  (pars 15, 69, 88, 101, and 253, zone, resources, frequencies, bandwidth part; transmit  synchronisation signal).  
 	Referring to Claim 3 as applied to Claim 2 above, Selvanesan et al. disclose the method, wherein the one or more parameters for the sidelink timing synchronization signal comprise at least one of: a bandwidth of the sidelink timing synchronization signal, a quantity of repetitions of the sidelink timing synchronization signal, a waveform type of the sidelink timing synchronization signal, U.S. Patent Application No. 17/212,781 Attorney Docket No. 0097-1508/203464 time domain pattern of the sidelink timing synchronization signal, a frequency domain pattern of the sidelink timing synchronization signal, a sequence length of the sidelink timing synchronization signal, a root sequence of the sidelink timing synchronization signal, or a cyclic shift of the sidelink timing synchronization signal  (pars 15, 69, 88, 101, and 253, zone, resources, frequencies, bandwidth part).  
 	Referring to Claim 4 as applied to Claim 2 above, Selvanesan et al. disclose the method, wherein determining the one or more parameters for the sidelink timing synchronization signal comprises: identifying a combination of the sidelink zone in which the first UE is located and the sidelink zone in which the second UE is located from a plurality of configured combinations of sidelink zones; and identifying a particular combination of the one or more parameters for the sidelink timing synchronization signal associated with the combination (pars 15, 69, 88, 101, and 253, multiple zones, resource pool, frequencies, bandwidth part; transmit  synchronisation signal).  
 	Referring to Claim 5 as applied to Claim 4 above, Selvanesan et al. disclose the method, wherein identifying the particular combination of the one or more parameters for the sidelink timing synchronization signal associated with the combination comprises: identifying the particular combination of the one or more parameters for the sidelink timing synchronization signal based at least in part on at least one of: a table, a standard, a specification, or a configuration stored by the first UE (pars 12-16, 69, 88, 101, and 253, defined resource pool).  
 	Referring to Claim 6 as applied to Claim 1 above, Selvanesan et al. disclose the method, wherein determining whether to transmit the sidelink timing synchronization signal to the second UE comprises: identifying a combination of the sidelink zone in which the first UE is located and the sidelink zone in which the second UE is located from a plurality of configured combinations of sidelink zones; and determining whether to transmit the sidelink timing synchronization signal to the second UE based at least in part on whether transmission of the sidelink timing synchronization signal is configured for the combination (pars 15, 69, 88, 101, and 253, multiple zones, resource pool, frequencies, bandwidth part; transmit  synchronisation signal).  
 	Referring to Claim 7 as applied to Claim 1 above, Selvanesan et al. disclose the method, further comprising: determining whether transmission of the sidelink timing synchronization signal is configured for the combination based at least in part on at least one of: a table, a standard, a specification, or a configuration stored by the first UE (pars 12-16, 69, 88, 101, and 253, defined resource pool).  
 	Referring to Claim 8 as applied to Claim 1 above, Selvanesan et al. disclose the method,  wherein determining whether to transmit the sidelink timing synchronization signal to the second UE comprises: determining to transmit the sidelink timing synchronization signal to the second UE; and wherein selectively transmitting the sidelink timing synchronization signal to the second UE comprises: Attorney Docket No. 0097-1508/203464 transmitting the sidelink timing synchronization signal to the second UE based at least in part on determining to transmit the sidelink timing synchronization signal to the second UE (pars 15, 69, 88, 101, and 253, transmit synchronisation signal).  
 	Referring to Claim 9 as applied to Claim 1 above, Selvanesan et al. disclose the method, wherein determining whether to transmit the sidelink timing synchronization signal to the second UE comprises: determining to refrain from transmitting the sidelink timing synchronization signal to the second UE; and wherein selectively transmitting the sidelink timing synchronization signal to the second UE comprises: refraining from transmitting the sidelink timing synchronization signal to the second UE based at least in part on determining to refrain from transmitting the sidelink timing synchronization signal to the second UE (pars 15, 69, 88, 101, and 253, zone, resources - time (i.e. transmission during a certain time and not after), synchronisation signal).
 	Referring to Claim 19, Selvanesan et al. disclose a  first user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory ((pars 15, 69, 88, 101, and 253, UE), the one or more processors configured to: determine whether to transmit a sidelink timing synchronization signal to a second UE based at least in part on a sidelink zone in which the first UE is located and a sidelink zone in which the second UE is located (pars 15, 69, 88, 101, and 253, zone for sidelink communication, resources, frequencies, bandwidth part; synchronisation signal); and selectively transmit the sidelink timing synchronization signal to the second UE based at least in part on determining whether to transmit the sidelink timing synchronization signal to the second UE (pars 15, 69, 88, 101, and 253, zone, resources, frequencies, bandwidth part; transmit  synchronisation signal).  
 	Referring to Claim 20 as applied to Claim 19 above, Selvanesan et al. disclose the first UE, wherein the one or more processors are further configured to: determine one or more parameters for the sidelink timing synchronization signal based at least in part on the sidelink zone in which the first UE is located and the sidelink zone in which the second UE is located (pars 15, 69, 88, 101, and 253, zone, resources, frequencies, bandwidth part; transmit  synchronisation signal).  
Referring to Claim 21 as applied to Claim 19 above, Selvanesan et al. disclose the first UE, wherein the one or more processors, to determine the one or more parameters for the sidelink timing synchronization signal, are configured to: U.S. Patent Application No. 17/212,781 Attorney Docket No. 0097-1508/203464 identify a combination of the sidelink zone in which the first UE is located and the sidelink zone in which the second UE is located from a plurality of configured combinations of sidelink zones; and identify a particular combination of the one or more parameters for the sidelink timing synchronization signal associated with the combination (pars 15, 69, 88, 101, and 253, multiple zones, resource pool, frequencies, bandwidth part; transmit  synchronisation signal).  
Referring to Claim 22 as applied to Claim 19 above, Selvanesan et al. disclose the first UE, wherein the one or more processors, to determine whether to transmit the sidelink timing synchronization signal to the second UE, are configured to: identify a combination of the sidelink zone in which the first UE is located and the sidelink zone in which the second UE is located from a plurality of configured combinations of sidelink zones; and determine whether to transmit the sidelink timing synchronization signal to the second UE based at least in part on whether transmission of the sidelink timing synchronization signal is configured for the combination (pars 15, 69, 88, 101, and 253, multiple zones, resource pool, frequencies, bandwidth part; transmit  synchronisation signal).  
 	Referring to Claim 23 as applied to Claim 19 above, Selvanesan et al. disclose the first UE, wherein the one or more processors, to determine whether to transmit the sidelink timing synchronization signal to the second UE, are configured to: determine to transmit the sidelink timing synchronization signal to the second UE; and wherein the one or more processors, to selectively transmit the sidelink timing synchronization signal to the second UE, are configured to: Attorney Docket No. 0097-1508/203464 transmit the sidelink timing synchronization signal to the second UE based at least in part on determining to transmit the sidelink timing synchronization signal to the second UE (pars 15, 69, 88, 101, and 253, transmit synchronisation signal).  
 	Referring to Claim 24 as applied to Claim 19 above, Selvanesan et al. disclose the first UE, wherein the one or more processors, to determine whether to transmit the sidelink timing synchronization signal to the second UE, are configured to: determine to refrain from transmitting the sidelink timing synchronization signal to the second UE; and wherein the one or more processors, to selectively transmit the sidelink timing synchronization signal to the second UE, are configured to: refrain from transmitting the sidelink timing synchronization signal to the second UE based at least in part on determining to refrain from transmitting the sidelink timing synchronization signal to the second UE (pars 15, 69, 88, 101, and 253, zone, resources - time (i.e. transmission during a certain time and not after), synchronisation signal).
					Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to synchronization signals: 	U.S. Pat. Application Pub. No. 2018/0324718 to Serrano et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642